Citation Nr: 0533882	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-18 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an increased evaluation for residuals of 
an injury to the dorsal and lumbosacral spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to July 
1978. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied the benefits 
sought on appeal.  The Board remanded the case to the RO in 
November 2004 for additional development.  That development 
has been completed and the case is once again before the 
Board for review.

The Board finds that the record reasonably raises a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  As this matter has not been procedurally 
developed for appellate review, the Board refers it back to 
the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's schizophrenia is not related to service and 
first became manifest more than one after his separation from 
active duty.

3.  The veteran's disability due to residuals of an injury to 
the dorsal and lumbosacral spine is manifested by severe 
limitation of motion but no ankylosis, no objective 
neurological findings in either lower extremity, and 
radiographic evidence of minimal degenerative changes of the 
thoracic spine.





CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  The criteria for a disability evaluation in excess of 40 
percent for residuals of an injury to the dorsal and lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292 (as in effect 
on and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for schizophrenia 
as well as an increased evaluation for his service-connected 
back disability.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in April 2002, a statement of the case (SOC) issued in 
May 2003, a supplemental statement of the case (SSOC) issued 
in July 2005, as well as a letter by the RO dated in March 
2005.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims, including the 
regulatory changes concerning rating disabilities of the 
spine.  The RO's March 2005 letter also provided the veteran 
with information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A.           § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the VCAA notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issues on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all VA medical records identified by the 
veteran and his representative.  The veteran was afforded a 
VA psychiatric examination in March 2005 to determine whether 
his schizophrenia had its onset in service.  The veteran was 
also afforded a VA examination in April 2005 to determine the 
nature and severity of his service-connected low back 
disability.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Service Connection for Schizophrenia

The veteran claims that he currently suffers from 
schizophrenia which had its onset in service.  For the 
reasons set forth below, the Board disagrees and finds that 
the preponderance of the evidence is against the veteran's 
claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases such as 
psychosis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records show that 
he was treated on several occasions for psychiatric problems 
while on active duty.  In March 1972, the veteran admitted to 
taking various drugs, including mescaline, hash, LSD, STP, 
and experiencing peculiar visual hallucinations.  A 
neurological examination was within normal limits.  The 
veteran was seen in September 1972 after he suddenly became 
dizzy, began hyperventilating, and experiencing a tingling 
sensation in his extremities.  An October 1972 report notes 
the veteran's history of hyperventilating and taking 
hallucinogens.  The diagnostic impression was inadequate 
personality traits.  

In January 1974, the veteran presented to the emergency room 
for complaints of rapid breathing, a tingling sensation in 
his hands, and lightheadedness.  The diagnostic impression 
included anxiety and hyperventilation.  In September 1974, 
the veteran was seen for complaints of hyperventilation, 
anxiety, and lightheadedness.  The diagnostic assessment was 
acute hyperventilation syndrome of questionable etiology.  
The veteran was seen at the mental health clinic in October 
1974 for psychiatric exhaustion - anxiety symptoms with 
hyperventilation.  Anxiety was also diagnosed in March 1975 
when he was seen for pain in his right leg and hip.  

A July 1977 entry notes that the veteran was on Thorazine.  
However, a psychiatric disorder involving psychosis was not 
mentioned.   A March 1978 separation examination report makes 
no reference to psychiatric problems.  A clinical evaluation 
was within normal limits.  The veteran also denied a family 
history of psychosis as well as nervous trouble of any sort. 

In September 1981, approximately three years after service, 
the veteran was taken to the emergency room at Green County 
Memorial Hospital after threatening to kill himself and his 
girlfriend.  The initial diagnosis was depression with 
suicide attempt.  The veteran was then transferred to The 
Washington Hospital and diagnosed with situational reaction 
as well as passive-aggressive and schizoid personality.  

In an April 1982 letter, P.F., M.D., stated that he had seen 
the veteran at the Hiram G. Andrews Center (HGA) for 
flashbacks of events that happened to him when he was 
oversees.  Dr. P.F., however, did not provide a diagnosis.  A 
psychiatric evaluation performed at HGA in November 1981 
notes the veteran's complaints of chronic depression for many 
years.  The diagnostic impression was chronic depression with 
paranoid traits.  

The veteran was admitted to Mayview State Hospital in 
February 1983 after threatening his wife.  The diagnoses 
included adjustment disorder with mixed emotional features 
and passive-aggressive personality disorder.  The veteran was 
hospitalized at a VA facility in July 1984 after a failed 
suicide attempt by drug overdose.  The diagnoses were 
adjustment reaction with depressed mood and intermittent 
explosive disorder. 

The veteran was admitted to a VA hospital from March to April 
1990 after reporting vague visual hallucinations.  The 
diagnosis was schizo-affective disorder. The veteran also 
received VA outpatient treatment from 2000 to 2005 for 
various diagnoses, including schizoaffective disorder, 
paranoid schizophrenia, bipolar disorder, post-traumatic 
stress disorder, and hypomania.  However, none of these 
records includes a medical opinion concerning the etiology or 
date of onset of these disorders. 

The veteran testified at a hearing held in June 2004 before 
the undersigned Veterans Law Judge.  The veteran argued that 
he clearly suffered from a psychosis in service, which is 
evident by the fact that he was prescribed Thorazine in 1977 
while on active duty.  He testified that he was prescribed 
Thorazine at that time after hearing voices telling him to 
kill his commander. 

Pursuant to the Board's remand, the veteran was afforded a VA 
psychiatric examination in March 2005 to determine whether 
his schizophrenia had it onset in service.  A report from 
that examination notes that the examiner reviewed the claims 
file, interviewed the veteran, and conducted a mental status 
examination.  The examiner then diagnosed the veteran with 
(1) schizophrenia, chronic, undifferentiated type, unrelated 
to military service; (2) polysubstance dependence in full 
sustained remission, unrelated to military service; and (3) 
personality disorder, NOS, with antisocial features.  In 
finding that the veteran's schizophrenia was not related to 
service, the examiner provided the following opinion:

The veteran does meet the diagnostic criteria for 
schizophrenia but the course of illness, as 
determined by notes available in his C-file, 
indicate that it was not related to military 
service.  Symptoms consistent with a diagnosis of 
schizophrenia were not described in treatment 
records until well after the veteran's discharge 
from the service.  The prescription for Thorazine 
dated July 1977 is accompanied by no explanation or 
rationale, but appears to be a one-time 
prescription that was written shortly after a 
hospitalization for agitation and threatening 
behavior.  This was likely due to his alcohl [sic] 
and drug use, particularly hallucinogens.  No 
mention of symptoms of psychosis was made in 
treatment notes from this time period.  While 
Thorazine is commonly known as an antipsychotic, 
practitioners can and do prescribe medications for 
a variety of reasons.  In the absence of any 
explanation, it cannot be assumed that Thorazine 
was prescribed for psychosis.  In addition, when 
antipsychotic medications are prescribed for 
chronic psychotic conditions such as schizophrenia, 
they are normally prescribed long-term; this does 
not appear to be the case for this Veteran, at 
least not until many years later. 

It is therefore this examiner's opinion that while 
the Veteran does now suffer from schizophrenia, it 
was not a result nor was it aggravated or worsened 
by his service in the military. . . .

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for schizophrenia.  
The evidence of record does not show that the veteran 
suffered from a psychosis either in service or during the 
one-year presumptive period after service.  Although the 
veteran reported visual hallucinations in 1972, these were 
attributed to various hallucinogens, namely LSD and STP.  The 
diagnosis in 1972 was inadequate personality traits.  The 
Board points out that personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. § 
3.303(c).  The veteran was also diagnosed with anxiety and 
hyperventilation syndrome in service.  However, a chronic 
psychiatric disorder such as schizophrenia was not identified 
in service.  

In addition, schizophrenia was not diagnosed during the one-
year presumptive period after service.  After service the 
veteran was first hospitalized for psychiatric problems in 
September 1981, over three years after his separation from 
active duty.  The diagnoses at that time were depression with 
suicide attempt, situational reaction, and passive-aggressive 
and schizoid personality.  The veteran continued to be 
followed for various psychiatric disorders.  However, none of 
these records includes a medical opinion concerning the 
etiology or date of onset of the veteran's psychiatric 
disorders, including schizophrenia.  The only medical opinion 
addressing the etiological issue is the opinion contained in 
the March 2005 VA psychiatric examination report, which was 
based on a review of the claims file.  In that report, the VA 
examiner concluded that the veteran's schizophrenia did not 
result from service.  The Board places significant probative 
value on this opinion, as it was based on a review of the 
record and supported by sound rationale.  For example, the 
examiner explained that while Thorazine is commonly 
prescribed as an antipsychotic, practitioners do prescribe it 
for other reasons.  The examiner also pointed out that a 
psychotic disorder such as schizophrenia was never identified 
in service.  The examiner also explained, as previously 
discussed, that the veteran's episode of agitation and 
threatening behavior in service was likely due to alcohol and 
hallucinogens.  Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position). 

The only evidence of a relationship between the veteran's 
schizophrenia and his period of military service is the 
veteran's own lay statements.  However, since the record does 
not reflect that the veteran possesses the medical training 
and expertise necessary to render a medical opinion as to 
either the cause or diagnosis of a psychiatric disability, 
his statements are of little probative value in this regard. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions). 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for schizophrenia.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102, and the appeal is denied.



III.  Increased Evaluation for 
Residuals of an Injury to the Dorsal 
and Lumbosacral Spine

The veteran's service medical records shows that a 200 pound 
engine transport stand fell on his thoracic spine in 1973.  
As a result, a December 1978 rating decision granted service 
connection and assigned a 40 percent evaluation for residuals 
of an injury to the dorsal and lumbar spine. 

In June 2001, the veteran filed a claim for increased 
compensation benefits.  The RO issued an April 2002 rating 
decision in which it denied the veteran's claim.  The veteran 
appealed that decision to the Board.  Therefore, the issue on 
appeal is entitlement to an evaluation in excess of 40 
percent for residuals of an injury to the dorsal and 
lumbosacral spine.

A.  Factual Background

VA outpatient treatment records show that the veteran was 
treated for back pain from 2000 to 2002.  These records 
essentially show treatment for mechanical low back pain with 
no neurological findings.  In December 2001, the veteran was 
seen in the emergency room for severe low back pain.  He 
estimated that his pain level was 7 to 8 on a pain scale from 
zero to 10.  He also reported that his left leg felt as 
though it wanted to give out.  It was noted that the veteran 
was on non-steroidal anti-inflammatory drugs and OxyContin 
for pain.  A December 2001 radiology report shows minimal 
degenerative changes of the thoracic spine and a normal 
lumbosacral spine.  

In connection with his claim, the veteran was afforded a VA 
compensation examination in December 2001 to determine the 
nature and severity of his back disability.  During the 
interview, the veteran indicated that he had filed a claim 
for increased compensation benefits because of his inability 
to bend over and tie his shoes.  He also indicated that he 
was unable to get out of bed on his own.  He reported a 
decreased ability to drive and do most normal daily 
activities because of pain.  He said he used a TENS unit at 
least every other day, did physical therapy every Tuesday and 
Thursday, took pain medication, and used heating pads.  He 
reported that his average pain was 7 to 8/10, which increased 
to 10/10 a few days prior to the examination.  He described 
the pain as stabbing and sharp, and would shoot from the nape 
of his neck between his shoulder blades through the tailbone 
to his hips, legs and feet.  He said he had been using a cane 
for 20 years.  He explained that he used to wear a back brace 
several times a week but that he stopped wearing it because 
he needed to strengthen his abdominal muscles following 
recent ventral hernia surgery.  

On physical examination, the veteran walked with an abnormal 
gait, used a cane in his right hand, and had a wide stance.  
Tenderness was present to palpation from the cervical spine 
to the lumbosacral spine, with no swelling, redness, or 
obvious deformities.  His lumbosacral spine demonstrated 30 
degrees of flexion, 5 degrees of extension, 5 degrees of 
lateral flexion, and 15 degrees of rotation.  Shooting pains 
in the lumbosacral spine were present on motion exercises.  
Straight leg raises were positive for low back pain at 5 
percent bilaterally.  The examiner concluded with a diagnosis 
of chronic low back pain, with radiographic evidence of 
minimal degenerative changes of the thoracic spine. 

Pursuant to the Board's remand, the veteran was afforded a VA 
compensation examination in April 2005 to determine the 
nature and severity of his low back disability.  At that 
time, the veteran reported that his back pain had 
significantly worsened over the past four to five years and 
had increasingly limited his function.  He said that pain was 
the principal limitation.  He did not describe weakness but 
reported fatigue and limitation in the amount he could lift 
and the distance he could walk.  He reported pain in various 
joints, including his spine, hips, knees, and coccyx.  He 
explained that his normal pain level was 10/10, which 
increased to 60/10 when severe.  Weather was one exacerbating 
factor, such as the onset of rain, hurricanes, or snow.  He 
reported pain in his left knee that would shoot up his back 
to his lower spine.  He described the pain in his lower back 
and buttocks as deep, sharp, and aching.  He denied problems 
with bowel or bladder control. 

A physical examination revealed no muscle atrophy, with 
muscle strength of 5/5 in both upper and lower extremities.  
Reflexes were 3+ in the knees and 2+ in the ankles.  There 
were no pathological reflexes and no clonus.  Planter 
responses were flexor bilaterally.  Sensory testing was 
intact to light touch, temperature, vibration, and position 
sense.  There was a mild length-dependent decrease in 
temperature sensation to the lower midcalf bilaterally and 
symmetrically.  His gait was slow, antalgic, and mildly wide 
based.  However, he was able to rise on his heels and toes, 
ambulate without a cane, and rise from his chair without 
using his arms.  He was unable to tandem walk apparently due 
to pain in his hips.  Range-of-motion testing revealed 20 
degrees of flexion, 10 degrees of extension, and 10 degrees 
of lateral flexion in each direction.  The examiner noted 
that an October 2004 radiograph report showed no evidence of 
acute fracture or spondylolisthesis.  

The examiner diagnosed the veteran with status post blunt 
force injury to the lower back in 1972 with subsequent pain 
syndrome involving the back and multiple joints.  She also 
concluded that he did not have intervertebral disc syndrome.  
The examiner commented that pain was the veteran's principal 
limitation to function.  She noted that the veteran's pain 
was severe at baseline and was described as six times the 
worst possible pain during exacerbations.  However, there was 
no evidence of any weakness or incoordination.  She explained 
that he required frequent rest, which was partially due to 
fatigue but largely due to pain.  She also pointed out that 
his limited motion was partially due to pain.  

The Board also reviewed numerous VA outpatient treatment 
records dated form 2002 to 2005, many of which show treatment 
for the veteran's back pain.  However, none of these records 
include a diagnosis of intervertebral disc syndrome or show 
ankylosis of the spine. 

At his June 2004 hearing, the veteran argued that an 
increased evaluation is warranted based on his complaints of 
severe pain.  The veteran testified that the pain would 
become so severe at times that he would think about suicide.  
He indicated that the pain traveled from his neck down to his 
entire body.  He also said that his left leg would 
occasionally collapse.  He explained that he had to sleep in 
a recliner and that he used a TENS unit and walked with a 
cane.  He explained that the pain interfered with his 
activities of daily living, including dressing, chores, and 
using stairs. 



B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran. See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The veteran's low back disability was evaluated under 
Diagnostic Code (DC) 5292.  At the time the veteran filed his 
claim, limitation of motion of the lumbar spine was evaluated 
under DC 5292, which provides a 10 percent evaluation for 
slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292.  However, this diagnostic code 
does not provide an evaluation in excess of 40 percent.

The Board notes that a 60 percent evaluation is available 
under DC 5293 for pronounced intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DC 5293.  However, since no evidence shows 
that the veteran suffers from intervertebral disc syndrome, 
DC 5293 does not apply.  For instance, the Board places 
significant probative value on the April 2005 VA examination 
report in which a VA examiner specifically stated that the 
veteran does not have intervertebral disc syndrome. 

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  To determine the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement." 38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a back 
disability as is limitation of motion, because "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

However, since the veteran is at the maximum 40 percent 
evaluation for limitation of motion, a higher evaluation 
based on functional loss due to pain is not allowed under DC 
5292.  §§ 4.40, 4.45, 4.59.

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g) (West 2002).  

The first amendment pertains to the evaluation of 
intervertebral disc syndrome. 67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  
However, since the evidence shows that the veteran does not 
have intervertebral disc syndrome, this regulatory amendment 
does not apply to the veteran's low back disability.

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243.  The new diagnostic codes for evaluating 
spine disabilities are: DC 5235 (vertebral fracture or 
dislocation); DC 5236 (sacroiliac injury and weakness); DC 
5237 (lumbosacral or cervical strain); DC 5238 (spinal 
stenosis); DC 5239 (spondylolisthesis or segmental 
instability); DC 5240 (ankylosing spondylitis); DC 5241 
(spinal fusion); DC 5242 (degenerative arthritis of the 
spine; see also DC 5003); and DC 5243 (intervertebral disc 
syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria, in 
pertinent part, should be used: A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability evaluation in excess of 40 percent for the 
veteran's low back disability.  As noted above, a disability 
evaluation greater than 40 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
however, the evidence does not show that the veteran's 
thoracolumbar spine is ankylosed.  The evidence shows that 
the veteran's thoracolumbar spine has demonstrated motion in 
every direction, albeit with severe loss of motion.  For 
example, the December 2001 VA examination report revealed 30 
degrees of flexion, 5 degrees of extension, 5 degrees of 
lateral flexion, and 15 degrees of rotation, while the April 
2005 VA examination report revealed 20 degrees of flexion, 10 
degrees of extension, and 10 degrees of lateral flexion in 
each direction.  
At no time, however, has ankylosis been shown.  

The Board also finds that an evaluation in excess of 40 
percent is not warranted based on the veteran's complaints of 
functional loss due to pain.  The Board has considered the 
veteran's complaints of pain and the fact that he uses a cane 
to ambulate and walks with a wide base.  At his April 2005 VA 
examination, the veteran also described severe pain at 
baseline (10/10), which increased six times (60/10) during 
exacerbations.  However, the examiner pointed out that there 
was no evidence of any weakness or incoordination.  
Furthermore, a physical examination at that time revealed no 
muscle atrophy, with muscle strength of 5/5 in both upper and 
lower extremities.  The Board also notes that on most recent 
VA examination, there was no evidence of compensable 
associated objective neurological findings including bowel or 
bladder impairment such that a separation evaluation would be 
in order under an appropriate neurological diagnostic code.  

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 40 
percent for the veteran's disability due to residuals of an 
injury to the dorsal and lumbosacral spine.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990), and the appeal is denied.  




ORDER

Service connection for schizophrenia is denied. 

An evaluation in excess of 40 percent for residuals of an 
injury to the dorsal and lumbosacral spine is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


